Citation Nr: 9916492	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95 - 02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a heart disability.

Entitlement to a rating in excess of 20 percent for residuals 
of a right medial meniscectomy with residuals of a right 
lateral meniscus injury and osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

During the pendency of this appeal, a rating decision of June 
1997 granted service connection for lumbosacral strain with 
degenerative changes, L5-S1, evaluated as 20 percent 
disabling; for cervical strain with degenerative disc 
disease, evaluated as 10 percent disabling; and for 
degenerative changes of the left knee, residuals of fracture 
of the distal right fibula, and residuals of fracture of the 
cuboid bone of the right foot, each evaluated as 
noncompensably disabling, and each as secondary to the 
appellant's service-connected residuals of a right medial 
meniscectomy with residuals of a right lateral meniscus 
injury and osteoarthritis.  The appellant was informed of 
those actions by Supplemental Statement of the Case issued in 
June 1997.  She did not initiate an appeal as to the ratings 
assigned for those disabilities, and those initial ratings 
have now become final.  In addition, the appellant has 
indicated in testimony and in written statements that she is 
unable to work on a full time basis due to her disabilities.  
An RO letter of June 1997 provided VA Form 21-8940 for the 
appellant's use in submitting a claim for a total disability 
rating based on unemployability.  She did not complete and 
submit that document within one year from the date it was 
mailed to her.  Entitlement to that benefit, if eventually 
granted, can commence no earlier that the date of receipt of 
her claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  


2.  A heart disability was not manifest during active 
service, on service separation examination, or during the 
initial postservice year; a chronic heart disability has not 
been demonstrated or diagnosed.

3.  The claim for service connection for a heart disability 
is not plausible.

4.  The appellant's service-connected residuals of a right 
medial meniscectomy with residuals of a right lateral 
meniscus injury are currently manifested by a limp on the 
right, diminished sensation over the patellar area, 
tenderness over the medial joint line and on patellar 
compression, crepitus on motion, a slight effusion, 
difficulty in rising on her heels and toes, difficulty in 
kneeling, squatting, or crouching, a 5-degree limitation of 
extension; a limitation of flexion to 110 degrees, and X-ray 
evidence of severe anterior and medial compartment 
osteoarthritis with a varus deformity.  

5.  A separate rating of 10 percent for degenerative 
arthritis of the right knee under Diagnostic Codes 5003 and 
5257 is warranted. 

6.  The veteran's right knee disability presents no 
exceptional or unusual factors.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart disability 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998). 

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right medial meniscectomy with 
residuals of a right lateral meniscus injury are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257 (1998).

3.  The schedular criteria for a separate rating of 10 
percent for degenerative arthritis of the right knee are met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991& Supp. 1998);  
38 C.F.R. 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257 (1998).

4.  The appellant's service-connected residuals of a right 
medial meniscectomy with residuals of a right lateral 
meniscus injury and osteoarthritis presents no exceptional or 
unusual factors such as to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a heart disability.  If 
she has not, her appeal must fail, and VA is not obligated to 
assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief that her claim of entitlement to 
service connection for a heart disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

The appellant contends that she suffered cardiac arrest while 
undergoing a right medial meniscectomy during service in 
March 1966, and that she currently experiences palpitations 
as a consequence of that cardiac arrest.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of any heart disability.  A 
comprehensive review of the veteran's entire medical record 
discloses no clinical findings or diagnoses of any cardiac 
arrest or of any chronic heart disorder, impairment or loss 
of function indicative of heart disability.  The service 
medical records establish that no cardiac event occurred 
during the appellant's surgery for a right meniscus tear in 
March 1966.  Recent Holter monitor studies, echocardiogram 
and electrocardiagram show no chronic heart disability.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports her claim that she 
has a chronic heart disability.  The veteran cannot meet her 
initial burden of presenting a well-grounded claim by relying 
upon her own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In the absence of competent medical evidence establishing the 
current presence of a chronic heart disability, the claim of 
entitlement to service connection for a heart disability is 
not well grounded.  Grottveit at 93;  Tirpak at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issue of a 
heart disability because the record contains no clear 
diagnosis of any chronic heart disorder, impairment, or loss 
of function indicative of heart disability.  As there is no 
competent medical evidence, clinical demonstration, or 
medical diagnosis of a heart disability, the requirements of 
item (1) are not met as to that claim. 

The requirement of item (2) is not satisfied as to the claim 
for a heart disability because the medical record contains no 
satisfactory evidence of cardiac arrest or heart disability 
in the form of lay or medical evidence.  The service medical 
records are silent for complaint, treatment, findings or 
diagnosis of any disability or impairment of the heart or 
cardiovascular system on service entrance examination, during 
her period of active service, on service separation 
examination, or during the initial postservice year.  

As the requirements of item (1) and (2) are not met, no 
further discussion is warranted.  However, the Board notes 
that while the veteran's assertions must generally be 
regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the appellant, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet her initial burden of presenting a 
well-grounded claim by relying upon her own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
her claim well grounded by submitting clinical evidence 
showing the presence of a heart disability during service, on 
service separation examination, or arteriosclerosis or 
organic disease of the heart during the initial postservice 
year, or competent medical evidence linking or relating any 
current heart disability to trauma or pathology experienced 
during active service.  Robinette v. Brown,  8 Vet. App. 69, 
74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for a heart disability on a 
ground different from that of the RO, that is, on the basis 
of whether the veteran's claim for service connection for 
that disability is well grounded rather than whether she is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim for service 
connection for a heart disability is well grounded would be 
pointless and, in light of the legal authority cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).

Well-grounded Claim

The Board finds that the appellant's claim for a rating in 
excess of 20 percent for residuals of a right medial 
meniscectomy with residuals of a right lateral meniscus 
injury and osteoarthritis is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he or she has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  We further find that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
her claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that she has been afforded a personal hearing, and 
that she underwent comprehensive VA orthopedic, neurologic, 
and radiographic examinations in connection with her claim in 
October 1978, in October 1982, in October 1984, in October 
1991, in July and August 1993, in November 1993, in June 
1996, in February 1997, and in June 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of a right medial meniscectomy with 
residuals of a right lateral meniscus injury and 
osteoarthritis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

The Board's extensive review of the reports of VA 
examinations cited above, together with the records of 
private clinical and surgical treatment and evaluation 
submitted by the appellant, show that her service-connected 
residuals of a right medial meniscectomy with residuals of a 
right lateral meniscus injury and osteoarthritis are 
currently manifested by a limp on the right side, diminished 
sensation over the patellar area, tenderness over the medial 
joint line and on patellar compression, crepitus on motion, a 
slight effusion, difficulty in rising on her heels and toes, 
difficulty in kneeling, squatting, or crouching, a 5-degree 
limitation of extension; a limitation of flexion to 110 
degrees, and X-ray evidence of severe anterior and medial 
compartment osteoarthritis with a varus deformity. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of 
the disability is the primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).
The Board further notes that reports of VA orthopedic 
examination of the appellant's right knee as early as October 
1978 revealed clinical findings of moderate rotational 
lateral instability and X-ray evidence of hypertrophic 
degenerative arthritis with bony spur formation arising from 
the medial tibial plateau as well as the intercondylar 
eminences of the tibia. 

At her personal hearing held at the RO in January 1995, the 
appellant testified as to the pain and fuctional impairment 
stemming from her service-connected disabilities, 
particularly her right knee disability.  Her testimony with 
respect to the limitations placed upon her ability to pursue 
her employment as a Licensed Practical Nurse, to work a full 
day, or to pursue her interests with her husband was 
supported by the testimony of her husband.  The Board finds 
that testimony credible.  A transcript of the testimony is of 
record.  

The record shows that the RO has considered the evaluation of 
the veteran's residuals of a right medial meniscectomy with 
residuals of a right lateral meniscus injury and 
osteoarthritis in light of the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 
5256 (ankylosis of knee), 5257 (other impairment of knee; 
recurrent subluxation or lateral instability), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
5261 (limitation of extension of leg), and 5262 (impairment 
of tibia and fibula).  The current record includes no 
clinical findings or diagnosis of ankylosis (fixation) of the 
knee, as required by DC 5256; no clinical findings or 
diagnosis of a dislocated semilunar cartilage, as required 
under DC 5258; and no clinical evidence of impairment of 
tibia and fibula, as required by DC 5262.  While excision of 
a semilunar cartilage is shown, the maximum evaluation under 
DC 5259 is 10 percent where symptomatic.  In addition, 
although a limitation of flexion to 110 degrees and a 5-
degree limitation of extension are demonstrated, a 
compensable rating for limitation of flexion under DC 5260 
requires a showing of flexion limited to 45 degrees.  While 
the veteran's current 5-degree limitation of extension meets 
the criteria for a 0 percent rating under DC 5261, a 
compensable evaluation under that diagnostic code requires a 
10-degree limitation of extension.  

The veteran's service-connected residuals of a right medial 
meniscectomy with residuals of a right lateral meniscus 
injury and osteoarthritis are currently rated under 
Diagnostic Codes 5003 (degenerative arthritis) and 5257(other 
impairment of knee; recurrent subluxation or lateral 
instability).  The Board finds that evaluation of the 
veteran's right knee disability under any of the other 
potentially applicable 
diagnostic codes cited above would not yield an evaluation in 
excess of the current 20 percent rating assigned for the 
veteran's service-connected residuals of a right medial 
meniscectomy with residuals of a right lateral meniscus 
injury and osteoarthritis.  Based upon the foregoing, the 
Board finds that the schedular criteria for a rating in 
excess of 20 percent for the veteran's right knee disability 
are not met under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, or 
5262 (1998).

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1998) 
provides for a 30 percent evaluation for severe impairment of 
the knee, including recurrent subluxation or lateral 
instability; a 20 percent evaluation where such 
manifestations are moderate; and a 10 percent evaluation is 
provided where impairment of the knee, including recurrent 
subluxation or lateral instability, is slight. 

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (1998) 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
for the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of gainful 
motion.  In the absence of painful motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or 2 or more minor 
joint groups, and a 20 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating episodes.  In this case, the evidence of 
record objectively confirms painful motion of the right knee, 
as well as X-ray evidence of degenerative arthritis. 

38 C.F.R. Part 4, § 4.59 (1998) provides that with any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  The Board 
finds that the veteran's current 20 percent rating for the 
right knee is based upon objective evidence of painful motion 
and X-ray evidence of degenerative arthritis under DC 5003, 
together with findings of subluxation or lateral instability 
under DC 5257. 

General Counsel Precedent Opinion 23-97(VAOPGPREC 23-97), 
issued July 24, 1997, authorized ratings under both 
Diagnostic Code 5003 and 5257 where a veteran experiences 
both degenerative arthritis and knee instability, and 
limitation of motion under Diagnostic Codes 5260 or 5261 is 
demonstrated.  That General Counsel opinion further held that 
for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, the limitation of motion under DC 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a 0-percent rating.  The record shows that the 
veteran carries a diagnosis of both degenerative arthritis 
under DC 5003 and recurrent subluxation or lateral 
instability under DC 5257 with respect to her right knee; and 
that both limitation of flexion and extension under 
Diagnostic Codes 5260 and 5261 are demonstrated.  See Karnas 
v. Derwinski,  1 Vet. App. 308, 312-313 (1991).  In addition, 
General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98), 
issued August 14, 1998, also held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation 
of motion, the limitation of motion under DC 5260 or 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  The 
evidence of record shows that each of the requirements for a 
separate rating for arthritis under Diagnostic Codes 5003 and 
5257 are met in the instant appeal.  

Therefore, the Board finds that the requirements are met for 
a separate compensable evaluation for limitation of motion 
due to arthritis based upon evidence of recurrent subluxation 
or lateral instability of the right knee, as contemplated 
under DC 5257, and the above-cited evidence of degenerative 
arthritis with limitation of motion under DC 5003.  

The Board finds that the evidence in this case shows that the 
veteran's recurrent subluxation or lateral instability of the 
right knee joint is no more than moderate, and therefore 
assignment of a disability rating in excess of 20 percent 
under Diagnostic Code 5257 is not warranted.  However, as 
noted, the Board finds that assignment of a separate 
compensable evaluation of 10 percent based upon evidence of 
recurrent subluxation or lateral instability of the right 
knee, as contemplated under DC 5257, and limitation of motion 
due to degenerative arthritis under Diagnostic Code 5003, is 
warranted. 

Although the veteran has not asserted that the schedular 
ratings are inadequate, the RO has considered and addressed 
that issue.  The Board finds that the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. §§ 3.321(b)(1) (1998) are 
potentially applicable.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
In addition, there is currently no credible evidence that the 
appellant is unemployable due to her service-connected 
disabilities.  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. Part 4, § 4.16(b) (1998). 



ORDER

Evidence of a well-grounded claim for service connection for 
a heart disability not having been submitted, the claim is 
denied.

A rating in excess of 20 percent for a right knee disability 
under the provision of  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5257 (1998) is denied.

A separate rating of 10 percent for degenerative arthritis of 
the right knee under the provisions of Diagnostic Codes 5003 
and 5257 is granted, subject to controlling regulations 
governing the payment of monetary benefits. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

